DETAILED ACTION 
Response to Arguments
The amendments filed 6/3/2022 have been entered and made of record. 

The Applicant's amendments and arguments filed 6/3/2022 have been considered but are not persuasive:
Re Claim 1: Applicant although notices (in the last paragraph of page 7 through to page 8, of the Remarks, 6/3/2022) that TAKANASHI discloses “places a PBS dispersion of fluorescent substance-encapsulating nanoparticles with a biological substance recognition site on a tissue specimen, React with substance. “ , and, “each fluorescent substance-encapsulated nanoparticle PBS dispersion may be mixed in advance or separately placed on a tissue specimen separately.” , which is cited in the last Office Action of 3/3/2022 to read on the claimed limitation of  “image capturing of a preparation on which the fluorescent dye accumulated particle is dispersed without aggregating”.
Applicant then asserts that TAKANASHI does not disclose “dispersed without aggregating”. Apparently, Applicant does not realize that a fact, or a common knowledge that a dispersion is a solution, such as above fluorescent substance-encapsulating nanoparticles have already  been dispersed in a PBS (Phosphate-buffered saline, which is a buffer solution commonly used in biological research. It is a water-based salt solution containing disodium hydrogen phosphate, sodium chloride and, in some formulations, potassium chloride and potassium dihydrogen phosphate). As it is dispersed, therefore, the resulting dispersion solution would be without aggregating. In other words, a dispersion means without aggregating.  Unless, Applicant could provide any evidences, or implementations in relevant art, that a dispersion would be still with aggregating. 
	Therefore, claims 1-12 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over TAKANASHI (WO 2015163211), in view of GOUDA (WO 2016129061 A1, DATE PUBLISHED: 2016-08-18).
Re Claim 1, TAKANASHI discloses a biological substance quantification method of quantifying an expression amount of a specific biological substance in a target sample that is stained by using a fluorescent dye accumulated particle bondable to the specific biological substance (see TAKANASHI: e. g., --the quantification of biological substances on cells to be observed has been demanded. As a method for confirming the presence of a biological material, a tissue analysis method based on tissue staining using a fluorescent material that can bind to a specific biological material is known.
For example, Patent Document 1 describes a method in which a biological material is stained with a fluorescent material such as an organic fluorescent dye or a quantum dot and measured using a three-dimensional image analysis apparatus.--, in [0002]-[0003] {see provided copy of Google translation English version page 2,  under Description}; also see: “In a biological material quantification method for quantifying the biological material from a specimen stained with a specific biological material using fluorescent particles in which a plurality of fluorescent materials are accumulated as a staining reagent”, in [0015], {see provided copy of Google translation English version page 3/15}, and, --In a biological material quantification method for quantifying the biological material from a specimen stained with a specific biological material using fluorescent particles in which a plurality of fluorescent materials are accumulated as a staining reagent,--, claim 1, and 9), the method comprising:
	inputting a first fluorescent image obtained by image capturing of the target sample (see TAKANASHI: e. g., --acquisition of the image is performed using the confocal microscope. When the inventors imaged a tissue specimen stained by an FISH method or an IHC method using an organic fluorescent dye or quantum dots with a normal fluorescence microscope--, in [0004]; {see provided copy of Google translation English version page 2/15, under Description});
	luminance calculating comprising that is extracting a bright spot portion from the first fluorescent image and calculating a first luminance value which is a luminance value of the bright spot portion (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- the image from which the bright spot area is extracted and the fluorescence image are superimposed, and the brightness signal information in the bright spot area is mapped to create a brightness profile (step S403: profile creation process), and the brightness From the profile, the number of fluorescent particles in each bright spot region and the position of each fluorescent particle are calculated (step S404).
The “luminance profile” is luminance value distribution information created based on the image extracted from the fluorescence image using the image from which the luminescent spot region is extracted as a mask. The luminance value in the luminescent spot region and its range (luminance distribution) Spread). one bright spot region includes one or a plurality of fluorescent particles, and the luminance profile includes a luminance value and a range (luminance distribution) corresponding to the number of fluorescent particles and the position of each fluorescent particle. Spread).
In the present embodiment, a luminance profile of one fluorescent particle is created in advance as a reference profile from an image of a single fluorescent particle taken under the same image capturing conditions as the fluorescent image input in step S3. By analyzing the brightness profile created from the bright spot image based on the reference profile, it is possible to extract only the focused image from multiple bright spot images with different depths of focus. The number of fluorescent particles and the position of each fluorescent particle can be calculated. For example, a reference profi le created from a fluorescent image in which one fluorescent particle is in focus has a normal distribution shape having one sharp peak at the center as shown in FIG. 11B. A reference profile created from a fluorescent image whose focus is shifted downward from the fluorescent particles has a large spread in the vertical and horizontal directions and a low peak as shown in FIG. 11A, for example. On the other hand, in the reference profile created from the fluorescence image in which the focal point is shifted upward from the fluorescent particles, for example, as shown in FIG. The center has a slightly low brightness and a concave shape.--, in [0068]-[0072], {see provided copy of Google translation English version page 8/15});
particle number calculating comprising that calculating a number of the fluorescent dye accumulated particle included in the bright spot portion extracted from the first fluorescent image by using the first luminance value, a second luminance value and a distribution of a third luminance value, the second luminance value being a luminance value of a bright spot portion extracted from a second fluorescent image obtained by image capturing of a sample for which an expression amount of the specific biological substance is measured in advance (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- the image from which the bright spot area is extracted and the fluorescence image are superimposed, and the brightness signal information in the bright spot area is mapped to create a brightness profile (step S403: profile creation process), and the brightness From the profile, the number of fluorescent particles in each bright spot region and the position of each fluorescent particle are calculated (step S404). {herein, 1) “the brightness signal information in the bright spot area” read on as the first luminance value},
The “luminance profile” is luminance value distribution information created based on the image extracted from the fluorescence image using the image from which the luminescent spot region is extracted as a mask. The luminance value in the luminescent spot region and its range (luminance distribution) Spread). {read on the “a distribution of a third luminance value”}  one bright spot region includes one or a plurality of fluorescent particles, and the luminance profile includes a luminance value and a range (luminance distribution) corresponding to the number of fluorescent particles and the position of each fluorescent particle. Spread).
In the present embodiment, a luminance profile of one fluorescent particle is created in advance as a reference profile from an image of a single fluorescent particle taken under the same image capturing conditions as the fluorescent image  input in step S3. By analyzing the brightness profile created from the bright spot image based on the reference profile, {read on the second luminance value} it is possible to extract only the focused image from multiple bright spot images with different depths of focus. The number of fluorescent particles and the position of each fluorescent particle can be calculated. For example, a reference profile created from a fluorescent image in which one fluorescent particle is in focus has a normal distribution shape having one sharp peak at the center as shown in FIG. 11B. {read on the second luminance value} A reference profile created from a fluorescent image whose focus is shifted downward from the fluorescent particles has a large spread in the vertical and horizontal directions and a low peak as shown in FIG. 11A, for example. On the other hand, in the reference profile created from the fluorescence image in which the focal point is shifted upward from the fluorescent particles, for example, as shown in FIG. The center has a slightly low brightness and a concave shape.--, in [0068]-[0072], {see provided copy of Google translation English version page 8/15}; similarly, also see: -- It is an example of the brightness | luminance profile which shows the brightness |luminance distribution of the 2nd fluorescence image of FIG. 10D on a two-dimensional coordinate.
It is an example of the brightness | luminance profile which shows the brightness | luminance distribution of the 2nd fluorescence image of FIG. 10D on a three-dimensional coordinate.
It is an example of the reference | standard profile based on the fluorescence image whose depth of focus is under fluorescent particles--, {see provided copy of Google translation English version page 3/15}),
and the third luminance value being a luminance value of each bright spot portion representing light emission of the fluorescent dye accumulated particle in a third fluorescent image obtained by image capturing of a preparation on which the fluorescent dye accumulated particle is dispersed without aggregating (see TAKANASHI: e. g., --an average luminance value per particle is obtained by staining a tissue section using fluorescent dye-integrated particles to which a biological substance recognition site is bound, and analyzing the luminance distribution of fluorescent emission points--, {see provided copy of Google translation English version page 2/15}; and, --3) Staining using fluorescent substance-encapsulating nanoparticles with a biological substance recognition site bonded The operator places a PBS dispersion of fluorescent substance-encapsulating nanoparticles with a biological substance recognition site on a tissue specimen, React with substance. By changing the biological material recognition site to be combined with the fluorescent substance-containing nanoparticles, staining corresponding to various biological materials becomes possible. When using fluorescent substance-encapsulated nanoparticles to which several kinds of biological substance recognition sites are bound, each fluorescent substance-encapsulated nanoparticle PBS dispersion may be mixed in advance or separately placed on a tissue specimen separately.--, in {see provided copy of Google translation English version page 7/15});
TAKANASHI however does not explicitly disclose that the second fluorescent image obtained by image capturing of a standard sample
GOUDA teaches the second fluorescent image obtained by image capturing of a standard sample (see Gouda: e.g., -- based on the calibration curve created in step S5, the number of fluorescent particles per cell of the target sample calculated in step S4 is converted into a specific protein concentration (step S6: conversion step).
According to the present embodiment described above, the target specimen to be observed and the standard specimen whose specific protein concentration has been measured in advance are prepared by the processing of steps S1 to S2, and the tissue specimen is prepared by the processing of steps S3 to S4. In addition, staining and image analysis processing are performed on the standard sample under the same conditions, and the number of fluorescent particles in the target sample is converted into a specific protein concentration by the processing in steps S5 to S6. As described above, the number of fluorescent particles in the target specimen is converted into the specific protein concentration based on the measurement result of the standard specimen measured under the same conditions. Even when at least one of them is different, the quantitative results of specific proteins can be compared and evaluated.
Note that the description in this embodiment is a preferred example of the present invention, and the present invention is not limited to this.
For example, the specific protein amount may be quantified without creating a calibration curve in step S6. For example, the specific protein amount is calculated on the assumption that the ratio between the number of fluorescent particles per cell and the specific protein amount in the standard sample matches the ratio between the fluorescent particle number per cell and the specific protein amount in the target sample. be able to. As a result, the specific protein can be quantified even with only one type of standard sample, and the quantification work is facilitated. However, considering the accuracy of quantification of a specific protein, it is preferable to create a calibration curve based on a plurality of standard samples.
In general, in immunostaining, the calibration curve when the antigen concentration is plotted on the horizontal axis and the evaluation value of the staining level is plotted on the vertical axis is a sigmoid curve when the antigen concentration (horizontal axis) is displayed in logarithm. It has been. Therefore, in the biological material quantification method of the present invention, the calibration curve created in step S6 of FIG. Furthermore, it is preferable to make a calibration curve by linearly approximating only a portion having a large slope in the created sigmoid curve. The method for selecting the range for linear approximation is arbitrary, but, for example, only a range of specific protein concentrations where the correlation coefficient of the approximate straight line is a predetermined value or more may be used as the calibration curve.
In addition, since cultured cell specimens used as standard specimens in this embodiment can be easily obtained in large quantities, a large number of samples can be used to reduce the variation in correlation between specific protein concentrations and the number of fluorescent particles. Therefore, it is suitable as a standard specimen used in the present invention--, {see provided copy of Google translation English version page 8/13}; also see: --A staining reagent diluted with PBS containing 1% BSA to a fluorescent particle concentration of 0.02 nM was placed on the target specimen and the standard specimen, respectively, and left for 3 hours.
Step (9): The stained target specimen and standard specimen were each immersed for 30 minutes in a container containing PBS.
Step (10): After fixing with a 4% neutral paraformaldehyde solution for 10 minutes, hematoxylin staining was performed.
Step (11): After adding Aquatex made by Merck Chemicals, a cover glass was placed and sealed.
(A-3) Acquisition of microscopic image Microscopic images (bright field image and fluorescent image) were acquired for the target specimen and the standard specimen.
the fluorescence images of the target specimen and the standard specimen were acquired by the same operator using the same apparatus under the same conditions almost at the same time--, in {see provided copy of Google translation English version page 9/13}),
TAKANASHI and GOUDA are combinable as they are in the same field of endeavor: calculating biological substance/protein amount base on measurement of the number of fluorescent particles. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TAKANASHI’s method using GOUDA’s teachings by including the second fluorescent image obtained by image capturing of a standard sample to TAKANASHI’s reference profile/image in order to calculate the specific protein amount on the assumption that the ratio between the number of fluorescent particles per cell and the specific protein amount in the standard sample matches the ratio between the fluorescent particle number per cell and the specific protein amount in the target sample (see GOUDA: e.g. in page 8/13).

Re Claim 2, TAKANASHI as modified by GOUDA further disclose each of the bright spot portion is a region where the fluorescent dye accumulated particle exists (see TAKANASHI: e. g., “In a biological material quantification method for quantifying the biological material from a specimen stained with a specific biological material using fluorescent particles in which a plurality of fluorescent materials are accumulated as a staining reagent”, in [0015], {see provided copy of Google translation English version page 3/15}, and, --In a biological material quantification method for quantifying the biological material from a specimen stained with a specific biological material using fluorescent particles in which a plurality of fluorescent materials are accumulated as a staining reagent,--, claim 1, and 9),
the first luminance value is a first luminance integrated value that is an integrated value of the luminance value of the bright spot portion extracted from the first fluorescent image (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- the image from which the bright spot area is extracted and the fluorescence image are superimposed, and the brightness signal information in the bright spot area is mapped to create a brightness profile (step S403: profile creation process), and the brightness From the profile, the number of fluorescent particles in each bright spot region and the position of each fluorescent particle are calculated (step S404). {herein, 1) “the brightness signal information in the bright spot area” read on as the first luminance value},
the second luminance value is a second luminance integrated value that is an integrated value of the luminance value of the bright spot portion extracted from the second fluorescent image (see TAKANASHI: e. g., --In the present embodiment, a luminance profile of one fluorescent particle is created in advance as a reference profile from an image of a single fluorescent particle taken under the same image capturing conditions as the fluorescent image  input in step S3. By analyzing the brightness profile created from the bright spot image based on the reference profile, {read on the second luminance value} it is possible to extract only the focused image from multiple bright spot images with different depths of focus. The number of fluorescent particles and the position of each fluorescent particle can be calculated. For example, a reference profile created from a fluorescent image in which one fluorescent particle is in focus has a normal distribution shape having one sharp peak at the center as shown in FIG. 11B. {read on the second luminance value} A reference profile created from a fluorescent image whose focus is shifted downward from the fluorescent particles has a large spread in the vertical and horizontal directions and a low peak as shown in FIG. 11A, for example. On the other hand, in the reference profile created from the fluorescence image in which the focal point is shifted upward from the fluorescent particles, for example, as shown in FIG. The center has a slightly low brightness and a concave shape.--, in [0068]-[0072], {see provided copy of Google translation English version page 8/15}; also see GOUDA: e.g., , --the specific protein amount is calculated on the assumption that the ratio between the number of fluorescent particles per cell and the specific protein amount in the standard sample matches the ratio between the fluorescent particle number per cell and the specific protein amount in the target sample --, in pages 8-9/13 of GOUDA);
the third luminance value is a third luminance integrated value that is an integrated value of the luminance value of the bright spot portion extracted from the third fluorescent image (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- The “luminance profile” is luminance value distribution information created based on the image extracted from the fluorescence image using the image from which the luminescent spot region is extracted as a mask. The luminance value in the luminescent spot region and its range (luminance distribution) Spread). {read on the “a distribution of a third luminance value”}  one bright spot region includes one or a plurality of fluorescent particles, and the luminance profile includes a luminance value and a range (luminance distribution) corresponding to the number of fluorescent particles and the position of each fluorescent particle. Spread).--, in [0068]-[0072], {see provided copy of Google translation English version page 8/15}).

Re Claim 3, TAKANASHI as modified by GOUDA further disclose particle number calculating includes:
unit luminance value calculating comprising that calculating a unit luminance value per the fluorescent dye accumulated particle from the distribution of the third luminance integrated value adding up the luminance value of each of the bright spot portion representing the light emission of the fluorescent dye accumulated particle in the third fluorescent image (see TAKANASHI: e. g., “In a biological material quantification method for quantifying the biological material from a specimen stained with a specific biological material using fluorescent particles in which a plurality of fluorescent materials are accumulated as a staining reagent”, in [0015], {see provided copy of Google translation English version page 3/15}, and, --In a biological material quantification method for quantifying the biological material from a specimen stained with a specific biological material using fluorescent particles in which a plurality of fluorescent materials are accumulated as a staining reagent,--, claim 1, and 9);
tentative particle number calculating comprising that is calculating a tentative number of the fluorescent dye accumulated particle included in the bright spot portion extracted from the first fluorescent image by using the first luminance integrated value and the unit luminance value (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- the image from which the bright spot area is extracted and the fluorescence image are superimposed, and the brightness signal information in the bright spot area is mapped to create a brightness profile (step S403: profile creation process), and the brightness From the profile, the number of fluorescent particles in each bright spot region and the position of each fluorescent particle are calculated (step S404). {herein, 1) “the brightness signal information in the bright spot area” read on as the first luminance value}; and
particle number correcting comprising that correcting the tentative number of the fluorescent dye accumulated particle included in the bright spot portion extracted from the first fluorescent image by using the second luminance integrated value (see Gouda: e.g., -- based on the calibration curve created in step S5, the number of fluorescent particles per cell of the target sample calculated in step S4 is converted into a specific protein concentration (step S6: conversion step).
According to the present embodiment described above, the target specimen to be observed and the standard specimen whose specific protein concentration has been measured in advance are prepared by the processing of steps S1 to S2, and the tissue specimen is prepared by the processing of steps S3 to S4. In addition, staining and image analysis processing are performed on the standard sample under the same conditions, and the number of fluorescent particles in the target sample is converted into a specific protein concentration by the processing in steps S5 to S6. As described above, the number of fluorescent particles in the target specimen is converted into the specific protein concentration based on the measurement result of the standard specimen measured under the same conditions. Even when at least one of them is different, the quantitative results of specific proteins can be compared and evaluated.
Note that the description in this embodiment is a preferred example of the present invention, and the present invention is not limited to this.
For example, the specific protein amount may be quantified without creating a calibration curve in step S6. For example, the specific protein amount is calculated on the assumption that the ratio between the number of fluorescent particles per cell and the specific protein amount in the standard sample matches the ratio between the fluorescent particle number per cell and the specific protein amount in the target sample. be able to. As a result, the specific protein can be quantified even with only one type of standard sample, and the quantification work is facilitated. However, considering the accuracy of quantification of a specific protein, it is preferable to create a calibration curve based on a plurality of standard samples.
In general, in immunostaining, the calibration curve when the antigen concentration is plotted on the horizontal axis and the evaluation value of the staining level is plotted on the vertical axis is a sigmoid curve when the antigen concentration (horizontal axis) is displayed in logarithm. It has been. Therefore, in the biological material quantification method of the present invention, the calibration curve created in step S6 of FIG. Furthermore, it is preferable to make a calibration curve by linearly approximating only a portion having a large slope in the created sigmoid curve. The method for selecting the range for linear approximation is arbitrary, but, for example, only a range of specific protein concentrations where the correlation coefficient of the approximate straight line is a predetermined value or more may be used as the calibration curve.
In addition, since cultured cell specimens used as standard specimens in this embodiment can be easily obtained in large quantities, a large number of samples can be used to reduce the variation in correlation between specific protein concentrations and the number of fluorescent particles. Therefore, it is suitable as a standard specimen used in the present invention--, {see provided copy of Google translation English version page 8/13}; also see: --A staining reagent diluted with PBS containing 1% BSA to a fluorescent particle concentration of 0.02 nM was placed on the target specimen and the standard specimen, respectively, and left for 3 hours.
Step (9): The stained target specimen and standard specimen were each immersed for 30 minutes in a container containing PBS.
Step (10): After fixing with a 4% neutral paraformaldehyde solution for 10 minutes, hematoxylin staining was performed.
Step (11): After adding Aquatex made by Merck Chemicals, a cover glass was placed and sealed.
(A-3) Acquisition of microscopic image Microscopic images (bright field image and fluorescent image) were acquired for the target specimen and the standard specimen.
the fluorescence images of the target specimen and the standard specimen were acquired by the same operator using the same apparatus under the same conditions almost at the same time--, in {see provided copy of Google translation English version page 9/13} {calibration read on correcting}; as see: --In pathological diagnosis, for example, comparison of diagnostic results before and after treatment in the same patient, for example, not only specimens that have simultaneously quantified biological substances, but also quantitative results between various specimens with different operators, measurement systems, and staining conditions It is desirable to be able to compare and evaluate.
A main object of the present invention is to provide a biological material quantification method and program capable of accurately quantifying the amount of a specific biological material in a specimen by correcting quantification errors caused by differences in operators and measurement systems….A standard fluorescence quantification step of calculating an evaluation value obtained by quantitatively evaluating the fluorescent luminescent spot from the standard fluorescence image under the same conditions as the fluorescence quantification step;
A correlation calculating step of calculating a correlation between the expression level of the biological material in the standard specimen and the evaluation value of the fluorescent bright spot of the standard fluorescence image. Based on the correlation, a conversion step of converting an evaluation value of a fluorescent luminescent spot of the fluorescent image into an expression level of the biological material in the specimen--, in pages 2-3/13).

Re Claim 4, TAKANASHI as modified by GOUDA further disclose unit luminance value calculating comprising that +s-calculating a unit luminance value per the fluorescent dye accumulated particle from the distribution of the third luminance integrated value adding up the luminance value of each of the bright spot portion representing the light emission of the fluorescent dye accumulated particle in the third fluorescent image (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- The “luminance profile” is luminance value distribution information created based on the image extracted from the fluorescence image using the image from which the luminescent spot region is extracted as a mask. The luminance value in the luminescent spot region and its range (luminance distribution) Spread). {read on the “a distribution of a third luminance value”}  one bright spot region includes one or a plurality of fluorescent particles, and the luminance profile includes a luminance value and a range (luminance distribution) corresponding to the number of fluorescent particles and the position of each fluorescent particle. Spread).--, in [0068]-[0072], {see provided copy of Google translation English version page 8/15});
exposure time calculating comprising calculating an exposure time in the image capturing of each of the first fluorescent image and the second fluorescent image based on comparison between the unit luminance value and a reference luminance value per the fluorescent dye accumulated particle predicted under a predetermined condition (see Gouda:e.g., --performing image acquisition and image analysis processing from the target specimen and the standard specimen under the same conditions specifically refers to image acquisition conditions (for example, exposure time, magnification, Fluorescence image and bright-field image with the same white balance, etc.) are acquired, and cell images and bright spot images are extracted with the same threshold and noise processing conditions set in each step--, in pages 7/13; and, --fluorescent particles have a high fluorescence luminance per particle, so that they are not easily affected by noise caused by the shooting environment such as room ambient light and the performance of the image acquisition device. Not only the value but also the number of fluorescent particles can be measured and quantified. In addition, since the fluorescent particles hardly cause fading, the fluorescence luminance per particle is not easily affected by the time required for image acquisition(for example, the exposure time of excitation light) and the storage state of the stained specimen. Therefore, when fluorescent particles are used as a staining reagent, there is less error in the fluorescence evaluation value than when a fluorescent material that does not constitute fluorescent particles is used as a staining reagent. There is an advantage that a quantitative result can be obtained. From the above viewpoint, in the present invention, it is preferable to use fluorescent particles as a staining reagent.--, in page 8/13};
tentative particle number calculating comprising calculating a tentative number of the fluorescent dye accumulated particle included in the bright spot portion extracted from the first fluorescent image by using the first luminance integrated value and the reference luminance value (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- the image from which the bright spot area is extracted and the fluorescence image are superimposed, and the brightness signal information in the bright spot area is mapped to create a brightness profile (step S403: profile creation process), and the brightness From the profile, the number of fluorescent particles in each bright spot region and the position of each fluorescent particle are calculated (step S404). {herein, 1) “the brightness signal information in the bright spot area” read on as the first luminance value});
particle number correcting comprising correcting the tentative number of the fluorescent dye accumulated particle included in the bright spot portion extracted from the first fluorescent image by using the second luminance integrated value (see Gouda: e.g., pages 8-9/13), and
each of the first fluorescent image and the second fluorescent image is an image taken with the exposure time calculated by the exposure time calculation step calculating (see Gouda: e.g., pages 2-3/13, and 7-8/13).


Re Claim 5, TAKANASHI as modified by GOUDA further disclose particle number correcting is correcting using a particle number correction coefficient calculated from a ratio between a number of the fluorescent dye accumulated particle bonded to the bright spot portion in the second fluorescent image calculated by using the second luminance integrated value and a reference number of the fluorescent dye accumulated particle bonded to the bright spot portion predicted under a predetermined condition (see Gouda: e.g., pages 8-9/13).

Re Claim 6, TAKANASHI as modified by GOUDA further disclose unit luminance value calculating calculates, as the unit luminance value, a third luminance integrated value which is a mode among the third luminance integrated value (see TAKANASHI: e. g., Fig. 9B, Fig. 10, and, -- The “luminance profile” is luminance value distribution information created based on the image extracted from the fluorescence image using the image from which the luminescent spot region is extracted as a mask. The luminance value in the luminescent spot region and its range (luminance distribution) Spread). {read on the “a distribution of a third luminance value”}  one bright spot region includes one or a plurality of fluorescent particles, and the luminance profile includes a luminance value and a range (luminance distribution) corresponding to the number of fluorescent particles and the position of each fluorescent particle. Spread).--, in [0068]-[0072], {see provided copy of Google translation English version page 8/15}).

Re Claim 7, TAKANASHI as modified by GOUDA further disclose crosstalk removing comprising that is removing crosstalk by using a crosstalk correction coefficient calculated from a luminance ratio between a plurality of third fluorescent images each of which is the third fluorescent image, the third fluorescent images being captured with a plurality of respective filters by dispersing, without aggregating, one fluorescent dye accumulated particle which is the fluorescent dye accumulated particle, and the crosstalk being captured via a filter, among the filters, not corresponding to the one fluorescent dye accumulated particle (see Gouda: e.g., -- Examples 1 and 2 in which the number of fluorescent particles was converted to the protein concentration using the calibration curve of FIG. 9 by the method of the present invention, even when the fluorescent particle concentration was about three times, the quantitative result was It was 0.77 to 0.94times, and by performing the correction based on the calibration curve by the method of the present invention, the difference in the quantitative results due to the difference in the concentration of the staining reagent was reduced--, in page 10/13);
wherein

the target sample is stained by using a plurality of types of fluorescent dye accumulated particles including the one fluorescent dye accumulated particle, the plurality of types of fluorescent dye accumulated particles having different light emission wavelengths and being capturable by using the filters corresponding to the respective light emission wavelengths (see Gouda: e.g., -- Examples of the fluorescent substance used in the staining reagent for obtaining a fluorescent image include fluorescent organic dyes and quantum dots (semiconductor particles). When excited by ultraviolet to near infrared light having a wavelength in the range of 200 to 700 nm, it preferably emits visible to near infrared light having a wavelength in the range of 400 to 1100 nm--, in page 4/13). 

Re Claim 8, claim 8 is the corresponding device claim to claim 1 respectively.  Claim 8 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. TAKANASHI as modified by GOUDA further disclose image processing device that quantifies an expression amount of a specific biological substance in a target sample which is stained by using a fluorescent dye accumulated particle bondable to the specific biological substance to carry out the functions (see TAKANASHI: e. g., Fig. 1, a biological material is stained with a fluorescent material such as an organic fluorescent dye or a quantum dot and measured using a three-dimensional image analysis apparatus.--, in [0002]-[0003] {see provided copy of Google translation English version page 2,  under Description}).

Re Claim 9, claim 9 is the corresponding claim to claim 1 respectively.  Claim 9 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. TAKANASHI as modified by GOUDA further disclose a non-transitory recording medium storing a computer readable program causing a computer that quantifies an expression amount of a specific biological substance in a target sample which is stained by using a fluorescent dye accumulated particle bondable to the specific biological substance to the functions (see TAKANASHI: e. g., Fig. 1, --an example in which an HDD or a semiconductor non-volatile memory is used as a computer-readable medium of the program according to the present invention is disclosed, but the present invention is not limited to this example. As another computer-readable medium, a portable recording medium such as a CD-ROM can be applied. Further, a carrier wave (carrier wave) is also applied as a medium for providing program data according to the present invention via a communication line.--, in see provided copy of Google translation English version page 9/15).

Re Claim 10, TAKANASHI as modified by GOUDA further disclose the image processing device according to claim 8; and an image acquiring device that acquires the first fluorescent image, the second fluorescent image and the third fluorescent image (see TAKANASHI: e. g., Fig. 1, --The “luminance profile” is luminance value distribution information created based on the image extracted from the fluorescence image using the image from which the luminescent spot region is extracted as a mask. The luminance value in the luminescent spot region and its range (luminance distribution) Spread). one bright spot region includes one or a plurality of fluorescent particles, and the luminance profile includes a luminance value and a range (luminance distribution) corresponding to the number of fluorescent particles and the position of each fluorescent particle. Spread).
In the present embodiment, a luminance profile of one fluorescent particle is created in advance as a reference profile from an image of a single fluorescent particle taken under the same image capturing conditions as the fluorescent image input in step S3. By analyzing the brightness profile created from the bright spot image based on the reference profile, it is possible to extract only the focused image from multiple bright spot images with different depths of focus. The number of fluorescent particles and the position of each fluorescent particle can be calculated. For example, a reference profi le created from a fluorescent image in which one fluorescent particle is in focus has a normal distribution shape having one sharp peak at the center as shown in FIG. 11B. A reference profile created from a fluorescent image whose focus is shifted downward from the fluorescent particles has a large spread in the vertical and horizontal directions and a low peak as shown in FIG. 11A, for example. On the other hand, in the reference profile created from the fluorescence image in which the focal point is shifted upward from the fluorescent particles, for example, as shown in FIG. The center has a slightly low brightness and a concave shape.--, in [0068]-[0072], {see provided copy of Google translation English version page 8/15}.

	Re Claim 11, TAKANASHI as modified by GOUDA further disclose the particle number correcting is correcting using a particle number correction coefficient calculated from a ratio between a number of the fluorescent dye accumulated particle bonded to the bright spot portion in the second fluorescent image calculated by using the second luminance integrated value and a reference number of the fluorescent dye accumulated particle bonded to the bright spot portion predicted under a predetermined condition (see Gouda: e.g., -- the calibration curve when the antigen concentration is plotted on the horizontal axis and the evaluation value of the staining level is plotted on the vertical axis is a sigmoid curve when the antigen concentration (horizontal axis) is displayed in logarithm. It has been. Therefore, in the biological material quantification method of the present invention, the calibration curve created in step S6 of FIG. Furthermore, it is preferable to make a calibration curve by linearly approximating only a portion having a large slope in the created sigmoid curve. The method for selecting the range for linear approximation is arbitrary, but, for example, only a range of specific protein concentrations where the correlation coefficient of the approximate straight line is a predetermined value or more may be used as the calibration curve.--, in page 8/13, and,
-- Examples 1 and 2 in which the number of fluorescent particles was converted to the protein concentration using the calibration curve of FIG. 9 by the method of the present invention, even when the fluorescent particle concentration was about three times, the quantitative result was It was 0.77 to 0.94times, and by performing the correction based on the calibration curve by the method of the present invention, the difference in the quantitative results due to the difference in the concentration of the staining reagent was reduced--, in page 10/13).

	Re Claim 12, TAKANASHI as modified by GOUDA further disclose the unit luminance value calculating is calculating, as the unit luminance value, a third luminance integrated value which is a mode among the third luminance integrated value (see TAKANASHI: e. g., --an average luminance value per particle is obtained by staining a tissue section using fluorescent dye-integrated particles to which a biological substance recognition site is bound, and analyzing the luminance distribution of fluorescent emission points--, {see provided copy of Google translation English version page 2/15}; and, --3) Staining using fluorescent substance-encapsulating nanoparticles with a biological substance recognition site bonded The operator places a PBS dispersion of fluorescent substance-encapsulating nanoparticles with a biological substance recognition site on a tissue specimen, React with substance. By changing the biological material recognition site to be combined with the fluorescent substance-containing nanoparticles, staining corresponding to various biological materials becomes possible. When using fluorescent substance-encapsulated nanoparticles to which several kinds of biological substance recognition sites are bound, each fluorescent substance-encapsulated nanoparticle PBS dispersion may be mixed in advance or separately placed on a tissue specimen separately.--, in {see provided copy of Google translation English version page 7/15}).







Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667